DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A.2 and B.1 in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5, 7, 8, 12 and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the step of displaying a result of step (e),” however, in claim 1 there is no step (e) and is therefore unclear as to what step the claim is referring to. For examination purposes it is interpreted to displace the result from step (d).
Claim 22 recites the limitation "the at least one screen-printed electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanklyn et al., “Disposable Screen Printed Sensor for the Electrochemical Detection of Delta-9-tetrahydrocannabinol in Undiluted Saliva,” Chemistry Central Journal, 10(1):1-11 (2016), hereinafter Wanklyn.
Regarding claim 1, Wanklyn teaches A method for detecting and/or quantifying Δ9-tetrahydrocannibinol (THC) in a saliva sample (abstract), the method comprising the steps of: providing an electrochemical sensing element (page 2, column 2, paragraph 5- page 3, column 1, paragraph 1); causing a saliva sample to be deposited directly on the electrochemical sensing element (page 4, column 2, paragraph 4); drying the deposited saliva sample (page 4, column 1, paragraphs 1-3, some amount of the sample would be dried during the wait time), whereby any THC present in the saliva sample is immobilized on the electrochemical sensing element (page 2, column 2, paragraph 3); and directly electrochemically detecting and/or quantifying the immobilized THC (page 2, column 2, paragraphs 3-4).
Regarding claim 2, Wanklyn teaches wherein the electrochemical sensing element comprises a working electrode, a counter electrode, and a reference electrode (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1).
Regarding claim 3, Wanklyn teaches wherein the working electrode, the counter electrode, and the reference electrode are screen-printed electrodes on a substrate (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1).
Regarding claim 4, Wanklyn teaches wherein the screen-printed electrodes are devoid of surface treatment (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1, no surface treatments are described).
Regarding claim 15, Wanklyn teaches a method for detecting and/or quantifying Δ9-tetrahydrocannibinol (THC) in a saliva sample (abstract), the method comprising the steps of: providing an electrochemical sensing element (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1); causing a saliva sample to be deposited directly on the electrochemical sensing element (page 4, column 2, paragraph 4); treating the deposited saliva sample (page 9, column 2, paragraph 2-page 10, column 1, paragraph 1); drying the treated saliva sample (page 4, column 1, paragraphs 1-3, some amount of the sample would be dried during the wait time), whereby any THC present in the treated saliva sample is immobilized on the electrochemical sensing element (page 2, column 2, paragraph 3); and directly electrochemically detecting and/or quantifying the immobilized THC (page 2, column 2, paragraphs 3-4).
Regarding claim 16, Wanklyn teaches wherein the treating step comprises adding a liquid to the saliva sample, the liquid comprising at least one alcohol (page 9, column 1, paragraph 1 and page 9, column 2, paragraph 2-page 10, column 1, paragraph 1).
Regarding claim 17, Wanklyn teaches wherein the at least one alcohol comprises methanol (page 9, column 2, paragraph 2-page 10, column 1, paragraph 1).
Regarding claim 18, Wanklyn teaches wherein the liquid further comprises water (page 9, column 1, paragraph 1).
Regarding claim 19, Wanklyn teaches (page 9, column 1, paragraph 1).
Regarding claim 20, Wanklyn teaches wherein said causing step comprises having a first individual provide the saliva sample at the behest of a second individual (page 1, column 2, paragraph 2-page 2, column 1, paragraph 5).
Regarding claim 21, Wanklyn teaches wherein the electrochemical sensing element comprises at least one screen-printed electrode on a substrate (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1).
Regarding claim 22, Wanklyn teaches wherein the at least one screen-printed electrodes are devoid of surface treatment (page 2, column 2, paragraph 5-page 3, column 1, paragraph 1, no surface treatments are described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanklyn in view of United States Application Publication No. 2014/0313322, hereinafter Denise and United States Application Publication No. 2011/0143961, hereinafter Lednev.
Regarding claim 6 Wanklyn teaches all limitations of claim 1; however, Wanklyn fails to teach the drying step comprises using a heater.
Denise teaches a method which utilizes a heater to dry a saliva sample after inserting the sample in the device (Denise, paragraph [0042]).
Lednev teaches a method in which before analysis the salvia is dried to concentrate the saliva (Lednev, paragraph [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a heater to the drying step of Wanklyn because it would concentrate the saliva prior to analysis (Lednev, paragraph [0041]).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanklyn in view of Balbino et al.,” A Comparative Study Between Two Different Conventional Working Electrodes for Detection of Delta-9-Tetrahydrocannabinol Using Square-Wave Voltammetry: a New Sensitive Method for Forensic Analysis,” J. Braz. Chem. Soc., 25(3): 589-596 (2014), hereinafter Balbino.
Regarding claim 9, Wanklyn teaches all limitations of claim 1; however, Wanklyn teaches wherein said detecting and/or quantifying step comprises performing a voltammetry technique and comparing said measurement to a standard (page 6, column 2, paragraphs 1-2).
However, Wanklyn fails to teach the voltammetry technique is a pulse voltammetry technique.
Balbino teaches a technique for the detection of Delta-9-Tetrahydrocannabinol which utilizes square-wave voltammetry as it can provide a sensitive and fast way to detect Delta-9-Tetrahydrocannabinol (Balbino, page 590, column 2, paragraphs 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized square-wave voltammetry because it can provide a sensitive and fast way to detect Delta-9-Tetrahydrocannabinol (Balbino, page 590, column 2, paragraphs 4-6).
Regarding claim 10, modified Wanklyn teaches wherein said pulse voltammetry technique is performed in the presence of an aqueous alkaline electrolyte (page 9, column 1, paragraph 1).
Regarding claim 11, modified Wanklyn teaches wherein said pulse voltammetry technique comprises square-wave voltammetry (see supra).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanklyn in view of United States Patent No. 5,837,546, hereinafter Allen.
Regarding claim 13, Wanklyn teaches all limitations of claim 1; however, Wanklyn fails to specifically disclose that at least one of steps (c) and (d) is automated.
Allen teaches an electronic assay device and method which determines the presence of an analyte in a sample which includes a detector means for producing an electrical signal and a process means and starting means which automatically activate the detector means upon application of the sample to the device (Allen, column 3, liens 5-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have automated steps (c) and (d) in Wanklyn because it would facilitate the detection of THC in the sample automatically (Allen, column 3, liens 5-28).
Regarding claim 14, Wanklyn teaches all limitations of claim 1; however, Wanklyn fails to teach further comprising the step of displaying a result of step (d).
Allen further teaches a detector means which detects and determines the presence of an analyte in the sample and a display means for visually display a digital output of the analysis (Allen, column 3, lines 5-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a display and to display the results of step (d) because it would allow for the user to see the results from the analysis (Allen, column 3, lines 5-28).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9-11, 13 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 9-11, 13 and 14 of copending Application No. 16/788035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796